DETAILED ACTION
This Office Action is in response to the Amendment filed on 07/01/2022.
Claim 1-2, 6-7, 9, 11, 16, 18-19 are amended. 
Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement(s) submitted on 07/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are considered by the examiner.

Response to Arguments
Applicant's arguments, see remarks page 10-12 filed 07/01/2022, with regards to interpretation of claim 1-20 under 35 U.S.C. 112(f) and rejection of claims 1-20 under 35 U.S.C. 112(b), have been fully considered. 
With regards to claim 1, applicant has amended “wherein the energy optimized operating control platform cooperatively controls each of the plurality of HVAC components”. In doing so applicant has removed the transition word “arranged to”. However the limitation still invokes 112(f) because it still recites a generic place holder “energy optimized operating control platform” (a nonce term or a non-structural term having no specific structural meaning) modified by functional language “controls each of the plurality of HVAC components” and the generic place holder “energy optimized operating control platform” is not modified by sufficient structure. Therefore the claim still invokes 112(f)
With regards to claim 2, amended limitation appears to overcome the pending 35 U.S.C. 112(f) interpretation and 35 U.S.C. 112(b) rejection.
With regards to claim 6, amended claim limitation appears to overcome the pending 35 U.S.C. 112(f) interpretation and 35 U.S.C. 112(b) rejection directed to generic place holder “cloud driver”, however the claim as amended appears to invoke 35 U.S.C. 112(f) with regards to generic place holder energy optimized operating control platform modified by functional language “accesses the website via a cloud driver”
With regards to claim 7, amended claim limitation appears to overcome the pending 35 U.S.C. 112(f) interpretation and 35 U.S.C. 112(b) rejection directed to generic place holder “supervisor module”, however the claim as amended appears to invoke 35 U.S.C. 112(f) with regards to generic place holder energy optimized operating control platform modified by functional language “communicates operational data and control data associated with the EOCE computing system”
With regards to claim 9, amended claim limitation appears to overcome the pending 35 U.S.C. 112(f) interpretation and 35 U.S.C. 112(b) rejection directed to generic place holder “interactive configuration wizard”, however the claim as amended appears to invoke 35 U.S.C. 112(f) with regards to generic place holder energy optimized operating control platform modified by functional language “facilitate, via an interactive configuration wizard, configuration of the EOCE computing system”
With regards to claim 11, applicant has amended “wherein the energy optimized operating control platform cooperatively controls each of the plurality of HVAC components”. In doing so applicant has removed the transition word “arranged to”. However the limitation still invokes 112(f) because it still recites a generic place holder “energy optimized operating control platform” (a nonce term or a non-structural term having no specific structural meaning) modified by functional language “controls each of the plurality of HVAC components” and the generic place holder “energy optimized operating control platform” is not modified by sufficient structure. Therefore the claim still invokes 112(f).
With regards to claim 16, applicant has amended “execute a first operating control platform, in which executing the first operating control platform causes the first operating control platform to: store a first data set identifying a plurality of HV AC components,”. In doing so applicant has removed the transition word “arranged to”. However the limitation still invokes 112(f) because it still recites a generic place holder “first operating control platform” (a nonce term or a non-structural term having no specific structural meaning) modified by functional language “store a first data set identifying a plurality of HV AC components” and the generic place holder “first operating control platform” is not modified by sufficient structure. Therefore the claim still invokes 112(f)
With regards to claim 19, amended limitation appears to overcome the pending 35 U.S.C. 112(f) interpretation and 35 U.S.C. 112(b) rejection.

Applicant's arguments, see remarks page 12-13 filed 07/01/2022, with regards to rejection of claims 1-20 under 35 U.S.C. 101, have been fully considered but is not persuasive. 
Applicant argues in part, “claim 1 more clearly recites that the EOCE computing system is able to use the energy optimized operating control platform to automatically improve the functioning of the HVAC components, such as by installing configuration settings for the HVAC components and operating the HVAC components based on the configuration settings. Therefore, the claimed invention integrates any judicial exception it may include into a practical application by improving the functioning of the BAS and of the HV AC components.”
Examiner respectfully disagrees. Configuration setting is a general broad term which doesn’t have any specific meaning in the art and installing it and operating the HVAC according to the configuration setting, amounts to generally linking the use of a judicial exception to a particular technological environment or field of use of HVAC. Therefore this limitation amounts to merely indicating a field of use or technological environment in which to apply a judicial exception and do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h).

Applicant’s arguments, see page 13-15 in applicants remarks , filed 07/01/2022, with respect to the rejection(s) of claim(s) Claims 1, 16-18, and 20 are rejected under 35 U.S.C. 102 (a) (1) have been fully considered and are persuasive. 
Applicant argues in part, “claim 1 recites that the EOCE is able to automatically install the configuration settings onto the plurality of HVAC components, and that the HV AC components are operated in accordance with the installed configuration settings. Applicant notes that none of the cited portions of Jones discuss at least automatically installing configuration settings onto a plurality of HVAC components. As a result, Jones does not teach all of the elements of claim 1.”
Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jones et. al. (US20160187896A1) hereinafter Jones modified in view Dempster et. al. (US20150045964A1).

Claim Objections
Claim 7 is objected to because of the following informalities: 
Amended claim 7 recites, “A computer-implemented method to deploy an HVAC energy optimization program according to claim 6, wherein the energy optimized operating control platform, via a supervisor module coupled to the cloud driver, communicates operational data and control data associated with the EOCE computing system to the one or more configured computing systems of the EOP via the cloud driver.” It is unclear from the claim whether the energy optimized operating control platform communicates operational data and control data associated with the EOCE computing system to the one or more configured computing systems of the EOP, via a supervisor module coupled to the cloud driver or via the cloud driver. This is being configured as typographical error and the claim is being interpreted to recite, “A computer-implemented method to deploy an HVAC energy optimization program according to claim 6, wherein the energy optimized operating control platform, via a supervisor module coupled to the cloud driver, communicates operational data and control data associated with the EOCE computing system to the one or more configured computing systems of the EOP  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the energy optimized operating control platform cooperatively controls each of the plurality of HVAC components, in claim 1
energy optimized operating control platform accesses the website, in claim 6
energy optimized operating control platform, via a supervisor module coupled to the cloud driver communicates operational data and control data associated with the EOCE computing system to the one or more configured computing systems of the EOP,  in claim 7
energy optimized operating control platform facilitate, via an interactive configuration wizard, configuration of the EOCE computing system, in claim 9
energy optimized operating control platform cooperatively controls each of the plurality of HVAC components, in claim 11
execute a first operating control platform, in which executing the first operating control platform causes the first operating control platform to: store a first data set identifying a plurality of HVAC components, the plurality of HVAC components being coupled to a building automation system (BAS) that directs operations of the plurality of HVAC components, in claim 16

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the energy optimized operating control platform cooperatively controls each of the plurality of HVAC components, in claim 1
energy optimized operating control platform accesses the website, in claim 6
energy optimized operating control platform, via a supervisor module coupled to the cloud driver communicates operational data and control data associated with the EOCE computing system to the one or more configured computing systems of the EOP,  in claim 7
energy optimized operating control platform facilitate, via an interactive configuration wizard, configuration of the EOCE computing system, in claim 9
energy optimized operating control platform cooperatively controls each of the plurality of HVAC components, in claim 11
execute a first operating control platform, in which executing the first operating control platform causes the first operating control platform to: store a first data set identifying a plurality of HVAC components, the plurality of HVAC components being coupled to a building automation system (BAS) that directs operations of the plurality of HVAC components, in claim 16
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
With regards to “the energy optimized operating control platform”, as recited in claims 1, 6, 7, 9 and 11, the specification in ¶0098-¶0099 describes energy optimized operating control platform, however, there is no disclosure of any particular structure, either explicitly or inherently, describing the energy optimized operating control platform. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. 
With regards to “first operating control platform”, as recited in claim 16, the specification in ¶0027 describes energy optimized operating control platform, however, there is no disclosure of any particular structure, either explicitly or inherently, describing the first operating control platform. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Depended claims not addressed above, all depends on claim 1, 11 or 16 and therefore are rejected too due to their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 1 is directed towards the four statutory categories in that it recites a method. Claim 1 recite(s) “generating by the one or more configured computing systems of the EOP an energy optimized operating control platform based on the first, second, and third data sets, wherein the energy optimized operating control platform cooperatively controls each of the plurality of HVAC components via directives passed from the EOCE computing system to the BAS, the energy optimized operating control platform including configuration settings for each of the plurality of  HVAC components;” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than computing systems being claimed as performing this function, nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim recites determining optimized operating control platform including configuration settings from a three data sets. Without any specific limitation narrowing the determination process of the optimized operating control platform, a human mind is capable of performing the function of determining an optimized operating control platform including configuration settings. The mere nominal recitation of a generic computing systems to perform this determination does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application. Claim recites additional elements directed to “providing a standard operating control platform in an energy optimization control engine (EOCE) computing system, the EOCE computing system communicatively coupled to a building automation system (BAS) that directs operations of a plurality of HVAC components”, “receiving, by one or more configured computing systems of an energy optimization portal (EOP), from the EOQCE computing system: a first data set identifying the plurality of HVAC components; a second data set including operational control parameters for each of the plurality of HVAC components: and a third data set including measured operations data associated with each of the plurality of HVAC components” and “communicating the energy optimized operating control platform from the one or more configured computing systems of the EOP to the EOCE computing system, wherein the EOCE computing system uses the energy optimized operating control platform to automatically install the configuration settings onto the plurality of HVAC components, and wherein the plurality of HVAC components are operated in accordance with the installed configuration settings.”. Regarding the limitations directed to “a standard operating control platform”, “energy optimization control engine (EOCE) computing system” and “a building automation system (BAS)” even when viewed in combination, these additional elements in this claim do no more than recite the components as a tool. These elements are general purpose computer or computer components that are simply added after the fact to an abstract idea and does not integrate a judicial exception into a practical application or provide significantly more. Additionally, the limitations regarding receiving the “first data set”, “second data set”, “third data set” and communicating “the energy optimized operating control platform” are directed to using the generic computer in performing tasks in its ordinary capacity (e.g., to receive, store, or transmit data), which also fails to integrate a judicial exception into a practical application. With regards to, “wherein the EOCE computing system uses the energy optimized operating control platform to automatically install the configuration settings onto the plurality of HVAC components, and wherein the plurality of HVAC components are operated in accordance with the installed configuration settings”. Configuration setting is a general broad term which doesn’t have any specific meaning in the art and installing it and operating the HVAC according to the configuration setting, amounts to generally linking the use of a judicial exception to a particular technological environment or field of use of HVAC. Therefore this limitation amounts to merely indicating a field of use or technological environment in which to apply a judicial exception and do not integrate a judicial exception into a practical application. See MPEP 2106.05(h). Although the claim recites determining an “optimized” platform and communicating the “optimized” platform, without providing details regarding how the optimized parameter is utilized and is improving the HVAC, the term “optimized” simply provides label to the platform and doesn’t provide any improvement in the functioning of a computer, or an improvement to other technology or technical field. See MPEP 2106.04(d)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Limitations directed to “providing a standard operating control platform in an energy optimization control engine (EOCE) computing system, the EOCE computing system communicatively coupled to a building automation system (BAS) that directs operations of a plurality of HVAC components”, “receiving, by one or more configured computing systems of an energy optimization portal (EOP), from the EOQCE computing system: a first data set identifying the plurality of HVAC components; a second data set including operational control parameters for each of the plurality of HVAC components: and a third data set including measured operations data associated with each of the plurality of HVAC components” and “communicating the energy optimized operating control platform from the one or more configured computing systems of the EOP to the EOCE computing system, wherein the EOCE computing system uses the energy optimized operating control platform to automatically install the configuration settings onto the plurality of HVAC components, and wherein the plurality of HVAC components are operated in accordance with the installed configuration settings”. Regarding the limitations directed to “a standard operating control platform”, “energy optimization control engine (EOCE) computing system” and “a building automation system (BAS)” even when viewed in combination, these additional elements in this claim do no more than recite the components as a tool. These are recited in a merely generic manner (e.g., at a high level of generality) and thus isn’t enough to qualify as "significantly more" when recited in a claim with a judicial exception. Additionally, the limitations regarding receiving the “first data set”, “second data set”, “third data set” and communicating “the energy optimized operating control platform” are directed to transmitting data over a network. These are recited in a merely generic manner (e.g., at a high level of generality) and the courts have found merely transmitting data over a network is well-understood, routine and conventional activity (see MPEP 2106.05(d)(II) (i)). Therefore, these limitations don’t amount to significantly more than the judicial exception. With regards to, “wherein the EOCE computing system uses the energy optimized operating control platform to automatically install the configuration settings onto the plurality of HVAC components, and wherein the plurality of HVAC components are operated in accordance with the installed configuration settings”. Configuration setting is a general broad term which doesn’t have any specific meaning in the art and installing it and operating the HVAC according to the configuration setting, amounts to generally linking the use of a judicial exception to a particular technological environment or field of use of HVAC. Therefore this limitation amounts to merely indicating a field of use or technological environment in which to apply a judicial exception and do not amount to significantly more than the exception itself. See MPEP 2106.05(h).
Claim 2 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 2 further recites, “automatically populating a website.”. In absence of any detail regarding the specific manner or website being populated or any significance of the data being populated with regards to the judicial exception of generating optimized operating control platform, this limitation fails to meaningfully limit the claim. This is an insignificant extra-Solution activity which also fails to integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(g) . Additionally, the claim recites, the website being configured to cause the computing device to receive information associated with the EOCE computing system and causing, by the website, the computing device to transmit information associated with the EOCE to a user device. These recites step that are performed by a computer  in its ordinary capacity. Use of a computer in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) does not integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f).
 Claim 3 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 3 further recites, “wherein the information associated with the EOCE computing system includes site calculation definitions and site alarm definitions.”. This limitation merely describes the data that the website is arranged to populate. Without any details of the improvement or optimization achieved by using these information, the claim doesn’t not improve functioning of a computer or any other technological field. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h)
Claim 4 depends on claim 1 therefore it includes the judicial exception recited in claim 1. Claim 4 further recites, wherein generating the energy optimized operating control platform is further based on default baseline data. This limitation falls into the “mental process” group of abstract ideas, because the claim is not directed to any specific method of using the default baseline data. Therefore, the under the broadest reasonable interpretation using the default baseline data to generating the energy optimized operating control platform, is simple enough that it can be practically performed in the human mind.
Claim 5 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 5 further recites, “wherein generating the energy optimized operating control platform is further based on site data collected over a plurality of weeks”. In absence of any detail regarding the specific manner in which the site data is being used to generate the energy optimized operating control platform, this limitation amounts to insignificant extra-solution activity of mere data gathering and thus fails to meaningfully limit the claim. This is an insignificant extra-solution activity which also fails to integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(g)
Claim 6 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 6 further recites, “wherein the energy optimized operating control platform accesses the website via a cloud driver”. These elements are recited in a high level of generality without any significant detail performing generic computer function of transmitting data. This is an insignificant extra-Solution activity which fails to integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(g)
Claim 7 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 7 further recites, “wherein the energy optimized operating control platform, via a supervisor module coupled to the cloud driver communicates operational data and control data associated with the EOCE computing system to the one or more configured computing systems of the EOP via the cloud driver”. These elements are recited in a high level of generality without any significant detail performing generic computer function of transmitting data. This is an insignificant extra-Solution activity which fails to integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(g)
Claim 8 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 8 further recites, “wherein the operational data includes at least one of site data, alarm data, and audit log data, and wherein the control data includes at least one of weather data and site security data.”. This limitation merely describes the data associated with the EOCE computing system. Without any details of the improvement or optimization achieved by using these data, the claim doesn’t not improve functioning of a computer or any other technological field. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h)
Claim 9 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 9 further recites, “wherein both the standard operating control platform in the energy optimization control engine (EOCE) computing system and the energy optimized operating control platform include an interactive configuration wizard arranged to facilitate, via an interactive configuration wizard, configuration of the EOCE computing system”. This limitation merely recites an additional computer component. Without any details of the improvement or optimization achieved by using these component, the claim doesn’t not improve functioning of a computer or any other technological field. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h)
Claim 10 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 10 further recites, “by the one or more configured computing systems of the EOP, automatically generating a points list, the points list including programmable parameter data for at least some of the plurality of HVAC components; and via the interactive configuration wizard, configuring the BAS according to the points list.” With regards to “automatically generating a points list” This limitation falls into the “mental process” group of abstract ideas, because the claim is not directed to any specific method of generating a points list. Therefore, the under the broadest reasonable interpretation using a points list, is simple enough that it can be practically performed in the human mind. Claim recites an additional limitation, “via the interactive configuration wizard, configuring the BAS according to the points list.” Without any detail as to the function performed in “configuring” the BAS, the limitation can be interpreted to recite performing generic computer function such as storing the points list. Therefore, the limitation is directed to using the generic computer in performing tasks in its ordinary capacity (e.g., to receive, store, or transmit data), which also fails to integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f) .
Claim 11 is directed towards the four statutory categories in that it recites a product. Claim 1 recite(s) “generating by the one or more configured computing systems of the EOP an energy optimized operating control platform based on the first, second, and third data sets, an energy optimized operating control platform cooperatively controls each of the plurality of HVAC components via directives passed from the EOCE computing system to the BAS, the energy optimized operating control platform including configuration settings for each of the plurality of HVAC components;”, “generating by the one or more configured computing systems of the EOP a points list, the points list including programmable parameter data for at least some of the plurality of HVAC components;” and “generating by the one or more configured computing systems of the EOP a work list, the work list including directives that guide an interactive configuration wizard executing on the EOCE computing system”. These limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than computing systems being claimed as performing this function, nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim recites determining optimized operating control platform includes configuration settings from a three data sets. Without any specific limitation narrowing the determination process of the optimized operating control platform, a human mind is capable of performing the function of determining an optimized operating control platform including configuration settings. Similarly, the limitations directed to generating points list and generating work list, without any specific limitations narrowing the generation process, a human mind is capable of performing the function of generating these data. The mere nominal recitation of a generic computing systems to perform this determination does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
This judicial exception is not integrated into a practical application. Claim recites additional elements directed to “operating one or more configured computing systems of an energy optimization portal (EOP)”, “receiving at the one or more configured computing systems of the EOP customer data associated with at least one site, the at least one site having at least one commercial building, the at least one commercial building having a building automation system (BAS) that directs operations of a plurality of HVAC components;” and “receiving at the one or more configured computing systems of the EOP from an energy optimization control engine (EOCE) computing system: a first data set identifying the plurality of HVAC components; a second data set including operational control parameters for each of the plurality of HVAC components; and a third data set including measured operations data associated with each of the plurality of HVAC components;” and “communicating the energy optimized operating control platform, the points list, and the work list from the one or more configured computing systems of the EOP to the EOCE computing system, wherein the EOCE computing system uses the energy optimized operating control platform to automatically install the configuration settings onto the plurality of HVAC components, and wherein the plurality of HVAC components are operated in accordance with the installed configuration settings”. Regarding the limitations directed to “operating one or more configured computing systems of an energy optimization portal (EOP)”, is reciting a generic computer component performing a generic computing function, and does not integrate a judicial exception into a practical application. Additionally, the limitations regarding receiving customer data associated with at least one site, receiving the “first data set”, “second data set”, “third data set” and communicating “the energy optimized operating control platform” and communicating the energy optimized operating control platform, the points list, and the work list, are directed to using the generic computer in performing tasks in its ordinary capacity (e.g., to receive, store, or transmit data), which also fails to integrate a judicial exception into a practical application. With regards to, “wherein the EOCE computing system uses the energy optimized operating control platform to automatically install the configuration settings onto the plurality of HVAC components, and wherein the plurality of HVAC components are operated in accordance with the installed configuration settings”. Configuration setting is a general broad term which doesn’t have any specific meaning in the art and installing it and operating the HVAC according to the configuration setting, amounts to generally linking the use of a judicial exception to a particular technological environment or field of use of HVAC. Therefore this limitation amounts to merely indicating a field of use or technological environment in which to apply a judicial exception and do not integrate a judicial exception into a practical application. See MPEP 2106.05(h). Although the claim recites determining an “optimized” platform and communicating the “optimized” platform, without providing details regarding how the optimized parameter is utilized and is improving the HVAC, the term “optimized” simply provides label to the platform and doesn’t provide any improvement in the functioning of a computer, or an improvement to other technology or technical field. See MPEP 2106.04(d)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Limitations directed to “operating one or more configured computing systems of an energy optimization portal (EOP)”, “receiving at the one or more configured computing systems of the EOP customer data associated with at least one site, the at least one site having at least one commercial building, the at least one commercial building having a building automation system (BAS) that directs operations of a plurality of HVAC components;” and “receiving at the one or more configured computing systems of the EOP from an energy optimization control engine (EOCE) computing system: a first data set identifying the plurality of HVAC components; a second data set including operational control parameters for each of the plurality of HVAC components; and a third data set including measured operations data associated with each of the plurality of HVAC components;” and “communicating the energy optimized operating control platform, the points list, and the work list from the one or more configured computing systems of the EOP to the EOCE computing system”. Regarding the limitations directed to “operating one or more configured computing systems of an energy optimization portal (EOP)”, is reciting a generic computer component performing a generic computing function, and does not integrate a judicial exception into a practical application. Additionally, the limitations regarding receiving customer data associated with at least one site, receiving the “first data set”, “second data set”, “third data set” and communicating “the energy optimized operating control platform” and communicating the energy optimized operating control platform, the points list, and the work list, are directed to transmitting data over a network. These are recited in a merely generic manner (e.g., at a high level of generality) and the courts have found merely transmitting data over a network is well-understood, routine and conventional activity (see MPEP 2106.05(d)(II) (i)). With regards to, “wherein the EOCE computing system uses the energy optimized operating control platform to automatically install the configuration settings onto the plurality of HVAC components, and wherein the plurality of HVAC components are operated in accordance with the installed configuration settings”. Configuration setting is a general broad term which doesn’t have any specific meaning in the art and installing it and operating the HVAC according to the configuration setting, amounts to generally linking the use of a judicial exception to a particular technological environment or field of use of HVAC. Therefore this limitation amounts to merely indicating a field of use or technological environment in which to apply a judicial exception and do not amount to significantly more than the exception itself. See MPEP 2106.05(h). Therefore, these limitations don’t amount to significantly more than the judicial exception
Claim 12 depends on claim 11 therefore it recites the abstract idea of claim 11. Claim 12 further recites, “populating a website; logically coupling the website to the at least one site: and via the website, interactively communicating with the EOCE computing system..”. In absence of any detail regarding the specific manner or website being populated or any significance of the data being populated with regards to the judicial exception of generating optimized operating control platform, this limitation fails to meaningfully limit the claim. This is an insignificant extra-Solution activity which also fails to integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(g) . Additionally, the claim recites, via the website, interactively communicating with the EOCE computing system. This limitation is merely directed to transmitting data over a network. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f) . 
Claim 13 depends on claim 11 therefore it recites the abstract idea of claim 11. Claim 13 further recites, “presenting energy optimization information to a remote computing device via the website”. In absence of any detail regarding the specific manner of how the data is being presented or any significance of the data being presented with regards to the judicial exception of generating optimized operating control platform, this limitation merely limits the display of data to a technology environment of energy optimization which also fails to integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(h) . 
Claim 14 depends on claim 11 therefore it recites the abstract idea of claim 11. Claim 14 further recites, “wherein the data communicated from the EQCE computing system includes at least one of site data, alarm data, and audit log data..”. This limitation merely describes the data being communicated. Without any details of the improvement or optimization achieved by using these information, the claim doesn’t not improve functioning of a computer or any other technological field. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h)
Claim 15 depends on claim 11 therefore it recites the abstract idea of claim 11. Claim 15 further recites, “wherein the energy optimized operating control platform communicated from the one or more configured computing systems of the EOP to the EOCE computing system automatically replaces a previous operating control platform operating on the EOCE computing system”. In absence of any detail regarding the specific manner of how the function of replacing a previous operating control platform is performed, this limitation is directed to mere data gathering and storage. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more See MPEP 2106.05(f) . 
Claim 16 is directed towards the four statutory categories in that it recites a machine. Claim 1 recite(s) “the second operating control platform being an energy optimized operating control platform generated by the EOP computing system, the second energy optimized operating control platform including configuration settings for each of the plurality of HVAC components;”. These limitation, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than computing systems being claimed as generating this energy optimized operating control platform, nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim recites generating an energy optimized operating control platform including configuration settings. Without any specific limitation narrowing the generation process of the optimized operating control platform or any limitation narrowing the optimized operating control platform, generating optimized operating control platform including configuration settings can be interpreted to be a parameter that a human mind is capable of determining. The mere nominal recitation of a generic computing systems to perform this determination does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
This judicial exception is not integrated into a practical application. Claim recites additional elements directed to “execute a first operating control platform, in which executing the first operating control platform causes the first operating control platform to: store a first data set identifying a plurality of HVAC components, the plurality of HVAC components coupled to a building automation system (BAS) that directs operations of the plurality of HVAC components; store a second data set including operational control parameters for each of the plurality of HVAC components; store a third data set including operations data associated with each of the plurality of HVAC components, the operations data measured by the BAS” and “communicate the first, second, and third data sets via a Cloud driver of the first operating control platform to an energy optimization portal (EOP) computing system; receive a second operating control platform via the cloud driver of the first operating control platform”, “replace the first operating control platform with the second operating control platform” and “execute the second operating control platform wherein executing the second operating control platform includes automatically installing the configuration settings onto the plurality of HVAC components, wherein the HVAC components are operated in accordance with the installed configuration settings”. Regarding the limitations directed to “execute a first operating control platform, in which executing the first operating control platform causes the first operating control platform to: store a first data set identifying a plurality of HVAC components, the plurality of HVAC components coupled to a building automation system (BAS) that directs operations of the plurality of HVAC components; store a second data set including operational control parameters for each of the plurality of HVAC components; store a third data set including operations data associated with each of the plurality of HVAC components, the operations data measured by the BAS”, is directed to using the generic computer in performing tasks in its ordinary capacity (e.g., to receive, store, or transmit data), which also fails to integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f). Additionally, the limitations regarding “communicate the first, second, and third data sets via a Cloud driver of the first operating control platform to an energy optimization portal (EOP) computing system; receive a second operating control platform via the cloud driver of the first operating control platform”, are directed to using the generic computer in performing tasks in its ordinary capacity (e.g., to receive, store, or transmit data), which also fails to integrate a judicial exception into a practical application. Additionally, the limitation regarding, “replace the first operating control platform with the second operating control platform;”. In absence of any detail regarding the specific manner of how the function of replacing a previous operating control platform is performed, this limitation is directed to mere data gathering and storage. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more See MPEP 2106.05(f). With regards to, “execute the second operating control platform, wherein executing the second operating control platform includes automatically installing the configuration settings onto the plurality of HVAC components, wherein the HVAC components are operated in accordance with the installed configuration settings.”. As an initial matter, the function performed by the HVAC component doesn’t limit the claim, as the claim is directed to the energy optimization control engine (EOCE) computing system and not the HVAC components. Additionally, installing the configuration settings onto the plurality of HVAC components can be interpreted as transmitting the configuration setting to the HVAC components. Therefore, the limitation directed to using the generic computer in performing tasks in its ordinary capacity (e.g., to receive, store, or transmit data), also fails to integrate a judicial exception into a practical application. See MPEP 2106.05(f).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Limitations directed to “execute a first operating control platform, the first operating control platform arranged to: store a first data set identifying a plurality of HVAC components, the plurality of HVAC components coupled to a building automation system (BAS) that directs operations of the plurality of HVAC components; store a second data set including operational control parameters for each of the plurality of HVAC components; store a third data set including operations data associated with each of the plurality of HVAC components, the operations data measured by the BAS” and “communicate the first, second, and third data sets via a Cloud driver of the first operating control platform to an energy optimization portal (EOP) computing system; receive a second operating control platform via the cloud driver of the first operating control platform”, “replace the first operating control platform with the second operating control platform” and “execute the second operating control platform, wherein executing the second operating control platform includes automatically installing the configuration settings onto the plurality of HVAC components, wherein the HVAC components are operated in accordance with the installed configuration settings”. Regarding the limitations directed to “execute a first operating control platform, the first operating control platform arranged to: store a first data set identifying a plurality of HVAC components, the plurality of HVAC components coupled to a building automation system (BAS) that directs operations of the plurality of HVAC components; store a second data set including operational control parameters for each of the plurality of HVAC components; store a third data set including operations data associated with each of the plurality of HVAC components, the operations data measured by the BAS”, is directed to using the generic computer in performing tasks in its ordinary capacity (e.g., to receive, store, or transmit data), which also fails to integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f). Additionally, the limitations regarding “communicate the first, second, and third data sets via a Cloud driver of the first operating control platform to an energy optimization portal (EOP) computing system; receive a second operating control platform via the cloud driver of the first operating control platform”, are directed to using the generic computer in performing tasks in its ordinary capacity (e.g., to receive, store, or transmit data), which also fails to integrate a judicial exception into a practical application. Additionally, the limitation regarding, “replace the first operating control platform with the second operating control platform;”. In absence of any detail regarding the specific manner of how the function of replacing a previous operating control platform is performed, this limitation is directed to mere data gathering and storage. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more See MPEP 2106.05(f). With regards to, “execute the second operating control platform, wherein executing the second operating control platform includes automatically installing the configuration settings onto the plurality of HVAC components, wherein the HVAC components are operated in accordance with the installed configuration settings.”. As an initial matter, the function performed by the HVAC component doesn’t limit the claim, as the claim is directed to the energy optimization control engine (EOCE) computing system and not the HVAC components. Additionally, installing the configuration settings onto the plurality of HVAC components can be interpreted as transmitting the configuration setting to the HVAC components. Therefore, the limitation directed to using the generic computer in performing tasks in its ordinary capacity (e.g., to receive, store, or transmit data), also fails to provide significantly more than the judicial exception. See MPEP 2106.05(f).
Claim 17 depends on claim 16 therefore it recites the abstract idea of claim 16. Claim 17 further recites, “cooperatively control each of the plurality of HVAC components via directives communicated from the EOCE computing system to the BAS”. In absence of any detail regarding the specific steps performed in controlling the HVAC component, the claim amounts to merely communicating the directives from EOCE computing system to the BAS.. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract does not integrate a judicial exception into a practical application or provide significantly more See MPEP 2106.05(f) . 
Claim 18 depends on claim 16 therefore it recites the abstract idea of claim 16. Claim 18 further recites, “via a Cloud driver, pass operational data and control data between the EOCE computing system and one or more configured computing systems of an energy optimization portal (EOP)”. The claim is directed to EOCE computing system, therefore using the Cloud driver as a conduit to pass information doesn’t limit the claim directed to the EOCE computing system. Therefore, does not integrate a judicial exception into a practical application or provide significantly more. Additionally, The cloud driver merely links the judicial exception to a technology field of cloud.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h)
Claim 19 depends on claim 16 therefore it recites the abstract idea of claim 16. Claim 19 further recites, “query a portal website of the one or more configured computing systems of the EOP; present a series of dialog boxes generated by the portal website; accept user input data associated with each of the series of dialog boxes; communicate the user input data to the portal website; receive setup and configuration files of the second operating control platform, the setup and configuration files automatically generated ai the one or more configured computing systems of the EOP, the setup and configuration files based on the communicated user input data and customized for the EOCE computing system; install the setup and configuration files in the at least one non-transitory memory; verify proper installation of the setup and configuration files; and activate the second operating control platform.”. With regards to, verify proper installation of the setup and configuration files, this is also mental step, this limitation falls into the “mental process” group of abstract ideas, because the claim is not directed to any specific method of verifying proper installation of the setup and configuration files. Therefore, the under the broadest reasonable interpretation using a points list, is simple enough that it can be practically performed in the human mind. The steps of query a portal website, present a series of dialog boxes, accept user input data, communicate the user input data to the portal website and receive setup and configuration files of the second operating control platform, and install the setup and configuration files in the at least one non-transitory memory, are recited broadly without any specific steps being performed that is beyond what a computer or other machinery in its ordinary capacity performs (e.g., to receive, store, or transmit data) and therefore does not integrate a judicial exception into a practical application or provide significantly more See MPEP 2106.05(f) . With regards to, activate the second operating control platform, without any limitation narrowing the function performed as part of activating the second operating control platform, under the broadest reasonable interpretation activating the second operating control platform can be interpreted as merely storing the operating platform. Therefore, the limitation directed to using the generic computer in performing tasks in its ordinary capacity (e.g., to receive, store, or transmit data), which also fails to integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f). Therefore, these limitations don’t amount to significantly more than the judicial exception.
Claim 20 depends on claim 16 therefore it recites the abstract idea of claim 16. Claim 20 further recites, “receive a third operating control platform, the third operating control platform being a further energy optimized operating control platform generated by the EOP computing system; and replace the second operating control platform with the third operating control platform.” With regards to receive a third operating control platform, this limitation doesn’t limit the mental process of generating the second operating control platform of claim 16 and therefore is doesn’t integrate the judicial exception to a practical application. Additionally, this receiving strep is recited in a merely generic manner (e.g., at a high level of generality) and the courts have found merely transmitting data over a network is well-understood, routine and conventional activity (see MPEP 2106.05(d)(II) (i)). Therefore, these limitations don’t amount to significantly more than the judicial exception. With regards to, replace the second operating control platform with the third operating control platform. In absence of any detail regarding the specific manner of how the function of replacing a previous operating control platform is performed, this limitation is directed to mere data gathering and storage. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more See MPEP 2106.05(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.


Claim(s) 1, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et. al. (US20160187896A1) hereinafter Jones in view of Dempster et. al. (US20150045964A1) hereinafter Dempster.

Regarding claim 1,
Jones teaches, A computer-implemented method to deploy a heating ventilation and air conditioning (HVAC) energy optimization program, comprising:
providing a standard operating control platform in an energy optimization control engine (EOCE) computing system, the EOCE computing system communicatively coupled to a building automation system (BAS) that directs operations of a plurality of HVAC components; (Fig. 3 and ¶0048 teaches staging sequence module 136 (EOCE) which is connected to BAS equipment control program which controls HVAC equipment’s 106)
receiving, by one or more configured computing systems of an energy optimization portal (EOP), from the EOCE computing system (Fig. 3 and ¶0035 teaches equipment sequencing program (EOP) receives operating data from equipment and sensor database ).
a first data set identifying the plurality of HVAC components; (Fig. 4 and ¶0036-¶0037 teaches equipment sequencing program receives operating data including historical data points which includes historical time that provides various snapshots and periodic thermal dynamics of the HVAC equipment 106)
a second data set including operational control parameters for each of the plurality of HVAC components; and (Fig. 3 and ¶0035-¶0036 teaches HVAC system 104 exchanges data to/from the pieces of equipment and data is gathered, in real-time from the equipment 106 and the HVAC system 104. The data is stored in an equipment and sensor database 112 of the BAS 108 and communicated to the equipment sequencing program 110 as operating data 114)
a third data set including measured operations data associated with each of the plurality of HVAC components; (¶Fig. 3 and ¶0038 teaches equipment sequencing program receives per equipment efficiency input 120 is a record of the efficiency of each piece of HVAC equipment)
generating by the one or more configured computing systems of the EOP an energy optimized operating control platform based on the first, second, and third data sets, the energy optimized operating control platform arranged to cooperatively control each of the plurality of HVAC components via directives passed from the EOCE computing system to the BAS, the energy optimized operating control platform including configuration settings for each of the plurality of HVAC components; and (Fig. 3 and ¶0042-¶0048 teaches equipment sequencing program (EOP) generates equipment sequence based on the received data and the sequence is transmitted to BAS through staging sequence module 136 to control HVAC equipment 106, therefore the sequence includes configuration settings for each of the plurality of HVAC equipment 106)
communicating the energy optimized operating control platform from the one or more configured computing systems of the EOP to the EOCE computing system. (¶0048 teaches the data is formatted for consumption by a receiving device or system and is then transmitted to an equipment staging sequence module 136)
Jones doesn’t explicitly teach, wherein the EOCE computing system uses the energy optimized operating control platform to automatically install the configuration settings onto the plurality of HVAC components, and wherein the plurality of HVAC components are operated in accordance with the installed configuration settings (Jones in ¶0042-¶0048 and Fig. 3 teaches staging sequence module 136 (EOCE) provides equipment sequence to BAS equipment control program 138 to operate the HVAC equipment 106. However it doesn’t explicitly teach staging sequence module 136 (EOCE) installs configuration setting on a HVAC components and wherein the plurality of HVAC components are operated in accordance with the installed configuration settings. Dempster in ¶0029-¶0031 teaches A sequence selector 326 then determines which of the data sequences (the application data 314 or the normal BAS control sequence 320) to send to a BAS output data structure 328, which is converted to control instructions 330, which are then received by the HVAC system 304. ¶0033-¶0034 teaches an example HVAC system (chiller plant) which operates according to controlling instructions. ¶0034 teaches aforementioned data flow may be utilized to provide controlling instructions 330 to other components besides a chiller, for example a boiler, a fan, air handling units, variable air volume units, or any other component of the HVAC system.)
Dempster is an art in the area of interest as it teaches a system for controlling energy consumption in a building having a heating, ventilation and air-conditioning (HVAC). A combination of Dempster with Jones would teach installing configuration settings to HVAC component and operating HVAC component in accordance with the configuration settings. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dempster with Jones. One would have been motivated to do so because by doing so would allow controlling the HVAC equipment according to improved optimization sequence to increase an overall operating efficiency of the HVAC equipment, as taught by Dempster in ¶0032.

Regarding claim 16,
Jones teaches, An energy optimization control engine (EOCE) computing system, comprising: one or more processors; and at least one non-transitory memory, the non-transitory memory storing instructions that, upon execution by at least one of the one or more processors, cause the EOCE computing system to: execute a first operating control platform, in which executing the first operating control platform causes the first operating control platform to: store a first data set identifying a plurality of HVAC components, the plurality of HVAC components being coupled to a building automation system (BAS) that directs operations of the plurality of HVAC components; (Jones in Fig. 3 and ¶0036-¶0037 teaches equipment sequencing program receives operating data including historical data points which includes historical time that provides various snapshots and periodic thermal dynamics of the HVAC equipment 106. ¶0035 teaches The data is stored in an equipment and sensor database 112)
store a second data set including operational control parameters for each of the plurality of HVAC components; (Jones in Fig. 3 and ¶0035-¶0036 teaches HVAC system 104 exchanges data to/from the pieces of equipment and data is gathered, in real-time from the equipment 106 and the HVAC system 104. The data is stored in an equipment and sensor database 112 and communicated to the equipment sequencing program 110 as operating data 114)
store a third data set including operations data associated with each of the plurality of HVAC components, the operations data measured by the BAS: and (Jones in Fig. 3 and ¶0038 teaches equipment sequencing program receives per equipment efficiency input 120 is a record of the efficiency of each piece of HVAC equipment. ¶0035 teaches the data is stored in an equipment and sensor database 112)
communicate the first, second, and third data sets via a Cloud driver of the first operating control platform to an energy optimization portal (EOP) computing system; (Jones in ¶0035 teaches The data is communicated to the equipment sequencing program 110)
receive a second operating control platform via the cloud driver of the first operating control platform, the second operating control platform being an energy optimized operating control platform generated by the EOP computing system, the second energy optimized operating control platform including configuration settings for each of the plurality of HV AC components; (Jones in ¶0048 teaches the data is formatted for consumption by a receiving device or system and is then transmitted to an equipment staging sequence module 136 to control HVAC equipment 106, therefore the sequence includes configuration settings for each of the plurality of HVAC equipment 106)
replace the first operating control platform with the second operating control platform; and execute the second operating control platform (¶0048 teaches sequence is transmitted to staging sequence module 136 which is then used to operate HVAC equipment, therefore the new staging sequence replaces the previous sequence)
Jones doesn’t explicitly teach, wherein executing the second operating control platform includes automatically installing the configuration settings onto the plurality of HVAC components, wherein the HVAC components are operated in accordance with the installed configuration settings. (Jones in ¶0042-¶0048 and Fig. 3 teaches staging sequence module 136 (EOCE) provides equipment sequence to BAS equipment control program 138 to operate the HVAC equipment 106. However it doesn’t explicitly teach staging sequence module 136 (EOCE) installs configuration setting on a HVAC components and wherein the plurality of HVAC components are operated in accordance with the installed configuration settings. Dempster in ¶0029-¶0031 teaches A sequence selector 326 then determines which of the data sequences (the application data 314 or the normal BAS control sequence 320) to send to a BAS output data structure 328, which is converted to control instructions 330, which are then received by the HVAC system 304. ¶0033-¶0034 teaches an example HVAC system (chiller plant) which operates according to controlling instructions. ¶0034 teaches aforementioned data flow may be utilized to provide controlling instructions 330 to other components besides a chiller, for example a boiler, a fan, air handling units, variable air volume units, or any other component of the HVAC system.)
Dempster is an art in the area of interest as it teaches a system for controlling energy consumption in a building having a heating, ventilation and air-conditioning (HVAC). A combination of Dempster with Jones would teach installing configuration settings to HVAC component and operating HVAC component in accordance with the configuration settings. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dempster with Jones. One would have been motivated to do so because by doing so would allow controlling the HVAC equipment according to improved optimization sequence to increase an overall operating efficiency of the HVAC equipment, as taught by Dempster in ¶0032.

Regarding claim 17,
Jones and Dempster teaches, An EOCE computing system according to claim 16, wherein the instructions stored in the non-transitory memory, upon execution by at least one of the one or more processors, cause the EOCE computing system to: cooperatively control each of the plurality of HVAC components via directives communicated from the EOCE computing system to the BAS. (Jones in Fig. 3 and ¶0048 teaches HVAC equipment 106 is controlled in conjunction with BAS equipment control program based on data from equipment staging sequence module 136)

Regarding claim 18,
Jones and Dempster teaches, An EOCE computing system according to claim 16, wherein the instructions stored in the non-transitory memory, upon execution by at least one of the one or more processors, cause the EOCE computing system to: via a Cloud driver, pass operational data and control data between the EOCE computing system and one or more configured computing systems of an energy optimization portal (EOP). (Jones in Fig. 4 and ¶0055 teaches passing operating data and operating parameters between equipment and sensor data points and equipment staging sequence and equipment sequencing program)

Regarding claim 20,
Jones and Dempster teaches, An EOCE computing system according to claim 16, wherein the instructions stored in the non-transitory memory, upon execution by at least one of the one or more processors, cause the EOQCE computing system to:
receive a third operating control platform, the third operating control platform being a further energy optimized operating control platform generated by the EOP computing system; and replace the second operating control platform with the third operating control platform. (Jones in ¶0031 teaches An embodiment of the present invention includes a method for automatically and dynamically predicting energy efficiency on a per equipment basis and using that information along with local conditions to choose a sequencing order that increases energy efficiency. ¶0042 teaches the equipment efficiency predictor 128 may take the form of a self-learning module that continually updates the efficiency model. Since the model is continually updates, the staging sequence outputted by the equipment sequencing program is also continually being updated. Therefore, it teaches replacing the second staging sequence with the third staging sequence.

Claim 2-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et. al. (US20160187896A1) hereinafter Jones in view of Dempster et. al. (US20150045964A1) hereinafter Dempster and further in view of Imes et. al. (US20130227126A1) hereinafter Imes.

Regarding claim 2,
Jones and Dempster doesn’t explicitly teach, A computer-implemented method to deploy an HVAC energy optimization program according to claim 1, comprising: by the one or more configured computing systems of the EOP, automatically populating a website hosted by a computing device, the website being configured to cause the computing device to receive information associated with the EOCE computing system; and causing, by the website, the computing device to transmit information associated with the EOCE to a user device. (Jones doesn’t teach EOP populating a website with information. Imes in ¶0193-¶0195 teaches mobile client interface operates a WAP gateway to communicate information to and from a mobile device 132. ¶0195 teaches information is accessed by mobile device 132 using a web browser of the mobile device.)
Imes is an art in the area of interest as it teaches, managing a HVAC system (see ¶0194). A combination of Jones and Dempster with Imes would allow the combined system to populate a website. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jones’ system to include capabilities to populate a website. One would have been motivated to do so because by doing so would enable a user to alter a proximity setting, alter one or more environmental control zones, access current readings, modify a vacation setting, modify energy use schedules, or various other operating modes or data associated with controlling or maintaining operating modes of network devices located at site 604 as needed or desired in an efficient and convenient manner through a website as evident by Imes in ¶0195. 

Regarding claim 3,
Jones, Dempster and Imes teaches, A computer-implemented method to deploy an HVAC energy optimization program according to claim 2, wherein the information associated with the EOCE computing system includes site calculation definitions and site alarm definitions. (Imes in Fig. 9 and ¶0208 and ¶0210 teaches information displayed in a user interface which includes an energy text message alert selector 916 (site alarm definitions) and a savings calculator element 934 (site calculation definitions)

Regarding claim 4,
Jones, Dempster and Imes teaches, A computer implemented method to deploy an HVAC energy optimization program according to claim 2, wherein generating the energy optimized operating control platform is further based on default baseline data. (Jones in ¶0043 teaches, The linear regression model scalarizes the data points 118, 122 by transforming the data points from its native or baseline encoded format to a scalar value that can be manipulated as a number)

Regarding claim 6,
Jones, Dempster and Imes teaches, A computer-implemented method to deploy an HVAC energy optimization program according to claim 2, wherein the energy optimized operating control platform accesses the website via a cloud driver. (Imes in ¶0193 teaches WAP gateway)

Regarding claim 7,
Jones, Dempster and Imes teaches, A computer-implemented method to deploy an HVAC energy optimization program according to claim 6, wherein the energy optimized operating control platform , via a supervisor module coupled to the cloud driver, communicates operational data and control data associated with the EOCE computing system to the one or more configured computing systems of the EOP via the cloud driver. (Imes in ¶0194 teaches site interface 622 which communicates with home controller 626 to communicate a control action confirmation data, site report, status information, or various combinations thereof)

Regarding claim 8,
Jones, Dempster and Imes teaches, A computer-implemented method to deploy an HVAC energy optimization program according to claim 7, wherein the operational data includes at least one of site data, alarm data, and audit log data, and wherein the control data includes at least one of weather data and site security data. (Imes in ¶0194 teaches site report and ¶0168 teaches weather conditions)

Regarding claim 9,
Jones, Dempster and Imes teaches, A computer-implemented method to deploy an HVAC energy optimization program according to claim 2, wherein both the standard operating control platform in the energy optimization control engine (EOCE) computing system and the energy optimized operating control platform facilitate, via an interactive configuration wizard, configuration of the EOCE computing system. (Jones in Fig. 4 and ¶0055 teaches n the system 200, the equipment sequencing program 110 communicates remotely with an external optimization application module 242, which functions as a communications interface between the equipment sequencing program 110 and the equipment staging sequence)

Regarding claim 10,
Jones, Dempster and Imes teaches, A computer-implemented method to deploy an HVAC energy optimization program according to claim 9, comprising: by the one or more configured computing systems of the EOP, automatically generating a points list, the points list including programmable parameter data for at least some of the plurality of HVAC components; and via the interactive configuration wizard, configuring the BAS according to the points list. (Jones in Fig. 4 and ¶0055 teaches The external optimization application module receives operating parameters 246 related to the HVAC equipment 106)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et. al. (US20160187896A1) hereinafter Jones in view of Dempster et. al. (US20150045964A1) hereinafter Dempster and further in view of Imes et. al. (US20130227126A1) hereinafter Imes and further in view of YAN et. al. (US20210080915A1) hereinafter Yan.

Regarding claim 5,
Jones, Dempster and Imes doesn’t teach, A computer implemented method to deploy an HVAC energy optimization program according to claim 2, wherein generating the energy optimized operating control platform is further based on site data collected over a plurality of weeks. (Although Jones in Fig. 4 and ¶0036 teaches using historical data in determining equipment sequence, it doesn’t explicitly teach that the historical data is collected over a plurality of weeks. Yan in ¶0067 teaches determining optimal configuration combination for HVAC system based on historical data. ¶0078 teaches, historical data 140 may include a building management system (BMS) database 141 including records of pre-configured buildings trended over a few months or one year in the past. Therefore, data is being collected over plurality of weeks.)
Yan is an art in the area of interest as it teaches controlling HVAC/ACMV system of a building. A combination of Yan with Jones, Dempster and Imes would teach using historical data collected over a plurality of weeks in determining equipment sequence. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yan with Jones, Dempster and Imes. Using historical data in determining HVAC control parameter is known as evident by Yan. One would have been motivated to do so because doing so because by doing so one can rely on historical data collected over a reasonably long period to be able to properly model the system.

Claim 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et. al. (US20160187896A1) hereinafter Jones in view of Dempster et. al. (US20150045964A1) hereinafter Dempster and further in view of Sato et. al. (US20160084515A1) hereinafter Sato.

Regarding claim 11,
Jones teaches, A non-transitory computer-readable storage medium having stored contents that configure one or more computing systems of an HVAC provisioning service to perform a method, the method comprising:  operating one or more configured computing systems of an energy optimization portal (EOP); (Fig. 3 and ¶0036 teaches equipment sequencing program 110)
receiving at the one or more configured computing systems of the EOP customer data associated with at least one site, the at least one site having at least one commercial building, the at least one commercial building having a building automation system (BAS) that directs operations of a plurality of HVAC components; (Fig. 3 and ¶0035 teaches equipment sequencing program (EOP) receives operating data from equipment and sensor database. ¶0032 teaches a campus site, ¶0048 teaches a BAS equipment control program 138 to operate the HVAC equipment 106).
receiving at the one or more configured computing systems of the EOP from an energy optimization control engine (EQCE) computing system:
a first data set identifying the plurality of HVAC components; (Fig. 3 and ¶0036-¶0037 teaches equipment sequencing program receives operating data including historical data points which includes historical time that provides various snapshots and periodic thermal dynamics of the HVAC equipment 106)
a second data set including operational control parameters for each of the plurality of HVAC components: and (Fig. 3 and ¶0035-¶0036 teaches HVAC system 104 exchanges data to/from the pieces of equipment and data is gathered, in real-time from the equipment 106 and the HVAC system 104. The data is stored in an equipment and sensor database 112 of the BAS 108 and communicated to the equipment sequencing program 110 as operating data 114)
a third data set including measured operations data associated with each of the plurality of HVAC components; (Fig. 3 and ¶0038 teaches equipment sequencing program receives per equipment efficiency input 120 is a record of the efficiency of each piece of HVAC equipment)
generating by the one or more configured computing systems of the EOP an energy optimized operating control platform based on the first, second, and third data sets, wherein an energy optimized operating control platform cooperatively controls each of the plurality of HVAC components via directives passed from the EOCE computing system to the BAS , the energy optimized operating control platform including configuration settings for each of the plurality of HVAC components; (Fig. 3 and ¶0042-¶0048 teaches equipment sequencing program (EOP) generates equipment sequence based on the received data and the sequence is transmitted to BAS through staging sequence module 136 to control HVAC equipment 106, therefore the sequence includes configuration settings for each of the plurality of HVAC equipment 106)
communicating the energy optimized operating control platform….. from the one or more configured computing systems of the EOP to the EOCE computing system. (¶0048 teaches the data is formatted for consumption by a receiving device or system and is then transmitted to an equipment staging sequence module 136)
Jones doesn’t explicitly teach, wherein the EOCE computing system uses the energy optimized operating control platform to automatically install the configuration settings onto the plurality of HVAC components, and wherein the plurality of HVAC components are operated in accordance with the installed configuration settings. (Jones in ¶0042-¶0048 and Fig. 3 teaches staging sequence module 136 (EOCE) provides equipment sequence to BAS equipment control program 138 to operate the HVAC equipment 106. However it doesn’t explicitly teach staging sequence module 136 (EOCE) installs configuration setting on a HVAC components and wherein the plurality of HVAC components are operated in accordance with the installed configuration settings. Dempster in ¶0029-¶0031 teaches A sequence selector 326 then determines which of the data sequences (the application data 314 or the normal BAS control sequence 320) to send to a BAS output data structure 328, which is converted to control instructions 330, which are then received by the HVAC system 304. ¶0033-¶0034 teaches an example HVAC system (chiller plant) which operates according to controlling instructions. ¶0034 teaches aforementioned data flow may be utilized to provide controlling instructions 330 to other components besides a chiller, for example a boiler, a fan, air handling units, variable air volume units, or any other component of the HVAC system.)
Dempster is an art in the area of interest as it teaches a system for controlling energy consumption in a building having a heating, ventilation and air-conditioning (HVAC). A combination of Dempster with Jones would teach installing configuration settings to HVAC component and operating HVAC component in accordance with the configuration settings. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dempster with Jones. One would have been motivated to do so because by doing so would allow controlling the HVAC equipment according to improved optimization sequence to increase an overall operating efficiency of the HVAC equipment, as taught by Dempster in ¶0032.
Jones and Dempster doesn’t explicitly teach, generating by the one or more configured computing systems of the EOP a points list, the points list including programmable parameter data for at least some of the plurality of HVAC components; (Sato in Fig. 7, ¶0101-¶0102 teaches schedule generation unit 14 generates a control schedule which includes a time on and off duration air conditioners) ¶0063 teaches, The air-conditioning centralized controller 2 controls the air conditioners 4 on the basis of each control group 6 in accordance with the obtained control schedule
generating by the one or more configured computing systems of the EOP a work list, the work list including directives that guide an interactive configuration wizard executing on the EOCE computing system; and (Sato in Fig. 7, ¶0101-¶0102 teaches schedule generation unit 14 generates a control schedule which includes different group designation (e.g. group 6a and 6b))
communicating … the points list, and the work list from the one or more configured computing systems of the EOP to the EOCE computing system. (Sato in Fig. 1 and ¶0092 and ¶0110 teaches The schedule generation unit 14 outputs the control schedule for each control group 6 to the schedule storage unit 15 for storage and The air-conditioning centralized controller 2 obtains the control schedule stored in the schedule storage unit 15)
Sato is an art in the area of interest as it teaches controlling a plurality of air conditioners (see Abstract). A combination of Jones and Dempster with Sato would allow generating and communicating the points list, and the work list. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sato with Jones and Dempster. One would have been motivated to do so because by doing so air conditioners can be made to stop heat exchange before the desired temperature is reached, so that power consumption can be reduced as taught by Sato in ¶0007.

Regarding claim 15,
Jones, Dempster and Sato teaches, A non-transitory computer-readable storage medium according to claim 11, wherein the energy optimized operating control platform communicated from the one or more configured computing systems of the EOP to the EOCE computing system automatically replaces a previous operating control platform operating on the EOCE computing system. (Jones in ¶0048 teaches sequence is transmitted to staging sequence module 136 which is then used to operate HVAC equipment, therefore the new staging sequence replaces the previous sequence)

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et. al. (US20160187896A1) hereinafter Jones in view of Dempster et. al. (US20150045964A1) hereinafter Dempster and further in view of Sato et. al. (US20160084515A1) hereinafter Sato and further in view of Imes et. al. (US20130227126A1) hereinafter Imes.

Regarding claim 12,
Jones, Dempster and Sato doesn’t teach, A non-transitory computer-readable storage medium according to claim 11, wherein the method further comprises: populating a website; logically coupling the website to the at least one site: and via the website, interactively communicating with the EOCE computing system. (Jones doesn’t teach EOP populating a website with information. Imes in ¶0193 teaches mobile client interface delivers information to a mobile device 632. ¶0195 teaches information is accessed by mobile device 132 using a web browser of the mobile device. Therefore, it teaches a delivering information by populating a website)
Imes is an art in the area of interest as it teaches, managing a HVAC system (see ¶0194). A combination of Jones, Dempster and Sato with Imes would allow Jones, Dempster and Sato’s system to populate a website. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jones and Sato’s system to include capabilities to populate a website. One would have been motivated to do so because by doing so would enable a user to alter a proximity setting, alter one or more environmental control zones, access current readings, modify a vacation setting, modify energy use schedules, or various other operating modes or data associated with controlling or maintaining operating modes of network devices located at site 604 as needed or desired in an efficient and convenient manner through a website as evident by Imes in ¶0195. 

Regarding claim 13,
Jones, Dempster, Sato and Imes teaches, A non-transitory computer-readable storage medium according to claim 12, wherein the method further comprises: presenting energy optimization information to a remote computing device via the website, the energy optimization information based on data communicated from the EOQCE computing system. (Imes in ¶0193 teaches mobile client interface delivers information to a mobile device 632. ¶0195 teaches information is accessed by mobile device 132 using a web browser of the mobile device.)

Regarding claim 14,
Jones, Dempster, Sato and Imes teaches, A non-transitory computer-readable storage medium according to claim 13, wherein the data communicated from the EOCE computing system includes at least one of site data, alarm data, and audit log data. (Imes in ¶0194 teaches site report)

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et. al. (US20160187896A1) hereinafter Jones in view of Dempster et. al. (US20150045964A1) hereinafter Dempster and further in view of Leising et. al. (US20160327296A1) hereinafter Leising.

Regarding claim 19,
Jones and Dempster doesn’t teach, An EOCE computing system according to claim 18, wherein the instructions stored in the non-transitory memory, upon execution by at least one of the one or more processors, cause the EOCE computing system to: operate an interactive user interface to facilitate an update of the first operating control platform to the second operating control platform, (Leising in ¶0073 teaches a dynamic web interface for HVAC equipment and a user interface 502) in which operation of interactive user interface includes causing the EOCE computing system: 
query a portal website of the one or more configured computing systems of the EOP; (Leising in ¶0073 teaches, In one example, system 500 may be configured to generate the user interface 502 via the web browser 504 (i.e., a web interface) to be presented on the client device 506. The user interface 502 may facilitate monitoring, controlling, commissioning, or otherwise interacting with HVAC, or other BMS equipment through the web browser 504 running on the client device 506)
present a series of dialog boxes generated by the portal website; accept user input data associated with each of the series of dialog boxes; communicate the user input data to the portal website; (Leising in Fig. 7-14 teaches a series dialog boxes generated by web portal. Fig. 9  and ¶0112 teaches receiving input from user.)
receive setup and configuration files of the second operating control platform, the setup and configuration files automatically generated at the one or more configured computing systems of the EOP, the setup and configuration files based on the communicated user input data and customized for the EOCE computing system; (Leising in ¶0084 teaches the webpages 526 may allow a technician to enter or select configuration parameters that are communicated back to the controller 510 and stored within a memory of the controller.)
install the setup and configuration files in the at least one non-transitory memory; (Leising in ¶0084 teaches configuration parameters are stored within a memory of the controller.)
verify proper installation of the setup and configuration files; and activate the second operating control platform. (Leising ¶0084 teaches The controller 510 may then use the updated parameters during control operations)
Leising is an art in the area of interest as it teaches, a controller for a rooftop air handling unit. A combination of Leising with Jones and Dempster would teach the limitations above. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Leising with Jones and Dempster. One would have been motivated to do so because by doing so a user interface can be rendered by a web browser (i.e., a web interface) and presented on a client device. The web interface may facilitate monitoring, controlling, commissioning, or otherwise interacting with HVAC equipment through a web browser running on the client device, as taught by Leising in ¶0022. This would improve the system by providing an easy to access web interface for user to manage HVAC device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116